Exhibit 10.3

 

CONFIDENTIAL TREATMENT REQUESTED

UNDER 17 C.F.R §§ 200.80(b)4, AND 240.24b-2

 

 

AMENDMENT NUMBER ONE

TO THE

AMENDED AND RESTATED

LICENSE AND COLLABORATION AGREEMENT

 

This Amendment Number One (the “Amendment”) to the Amended and Restated License
and Collaboration Agreement is entered into as of the 10th day of June, 2010
(the “Effective Date”) by and among ALNYLAM PHARMACEUTICALS, INC., a Delaware
corporation, with its principal place of business at 300 Third Street,
Cambridge, Massachusetts 02142 (“Alnylam”), ISIS PHARMACEUTICALS, INC., a
Delaware corporation, with its principal place of business at 1896 Rutherford
Road, Carlsbad, California 92008 (“Isis”, and each of Alnylam and Isis, a
“Licensor” and together, the “Licensors”), and REGULUS THERAPEUTICS INC.
(formerly Regulus Therapeutics LLC), a Delaware corporation, with its principal
place of business at 1896 Rutherford Road, Carlsbad, California 92008
(“Regulus”).

 

RECITALS

 

WHEREAS, Isis and Alnylam each granted a license to Regulus in accordance with
that certain License and Collaboration Agreement dated September 6, 2007 (the
“Original License Agreement”), which Original License Agreement was amended and
restated on January 1, 2009 (the “Amended License Agreement”);

 

WHEREAS, Isis, Alnylam, and Regulus now desire to amend the Amended License
Agreement as provided herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, Isis, Alnylam and Regulus each agrees as follows:

 

1.             DEFINITIONS

 

Capitalized terms used herein and not defined elsewhere herein have the meanings
set forth in the Amended License Agreement.

 

2.             PAYMENTS

 

2.1           The following bullet point shall be added as a new second bullet
point in the definition of “Exclusivity Period” in the Amended License
Agreement:

 

“·    with respect to a Royalty-Bearing Product being Commercialized by a
Collaborator of Regulus (other than Alnylam or Isis), the Exclusivity Period
shall expire at such time as such Collaborator is no longer required to pay
Regulus any royalty (not including any amounts

 

--------------------------------------------------------------------------------


 

paid by Collaborator to Regulus arising from payment obligations to Third
Parties) with respect to such  Royalty-Bearing Product; or”

 

2.2           Section 5.2 of the Amended License Agreement shall be deleted and
replaced in its entirety by the following:

 

“5.2       Continued Development by Regulus of Development Projects.

 

(a)       Diligence.  If Regulus notifies Licensors pursuant to Section 5.1 that
Regulus will continue to pursue the Development and Commercialization of such
Development Project (on its own or with a Collaborator, as defined below), then,
without limiting the generality of Section 4.1, Regulus will use Commercially
Reasonable Efforts to Develop and Commercialize the relevant Development
Compounds and Development Therapeutics in the Field.

 

(b)       Third Party Payments.  Regulus will be responsible for all milestones,
royalties and other payments payable to Third Parties in respect of the
Development, Manufacture and Commercialization of Development Therapeutics in
the Field, by Regulus, its Affiliates and Sublicensees, including any amounts
payable by either Licensor to Third Parties under the Third Party Rights.  The
Parties will use reasonable efforts to [***].

 

(c)       Net Sales by Regulus.  Regulus will pay to each Licensor a royalty of
[***]% of Net Sales of Development Therapeutics which are Royalty-Bearing
Products which Net Sales are generated by Regulus rather than a Collaborator,
during the relevant Royalty Term (provided, however, that, for the remainder of
the relevant Royalty Term following the end of the relevant Exclusivity Period,
the royalty rate will be [***]%).  Regulus agrees that the royalty described in
Section 5.2(c) is payable to each Licensor, regardless of whether a particular
Royalty-Bearing Product is covered by such Licensor’s Licensed IP.

 

(d)       Net Sales by a Collaborator of Regulus.  With respect to Net Sales by
a Collaborator of Regulus (other than Alnylam or Isis), Regulus will pay to each
Licensor a royalty of [***]% of Net Sales of such Development Therapeutics which
are Royalty-Bearing Products; provided, that (i) the agreement with such
Collaborator requires such Collaborator to make royalty payments to Regulus of
at least [***]% of Net Sales (after any payments required to be made by Regulus
to Third Parties) and (ii) the length of the Exclusivity Period with respect to
such Collaborator is no shorter than the Exclusivity Period which would apply to
Net Sales by Regulus under Section 5.2(c) above ((i) and (ii) being collectively
referred to as “Consistent Sublicense Terms”).  Notwithstanding the foregoing,
if the agreement with such Collaborator does not contain Consistent Sublicense
Terms or if Regulus chooses at the time of, or prior to, entering into such
agreement to have this sentence apply in lieu of the first sentence of this
Section 5.2(d), such choice to be delivered in writing to Alnylam and Isis
within thirty (30) days of entering into such sublicense agreement (a
“Sublicense Income Agreement”), then (x) Isis, Alnylam and Regulus will each
receive the [***] of (I) [***]% of [***] (A) [***] received by Regulus on the
basis of such [***] pursuant to such Sublicense Income Agreement, and (B) [***]
made to Third Parties as described in [***], and (II) [***]%

 

--------------------------------------------------------------------------------


 

of Net Sales of such Development Therapeutics, and (y) Alnylam and Isis will be
entitled to receive additional payments from Regulus in accordance with Section
5.2(e) below.  “Collaborator” means a Third Party sublicensee or other partner
of Regulus which partner receives from Regulus a sublicense, participates with
Regulus in a collaboration, receives from Regulus a technology transfer or
otherwise obtains from Regulus rights related to Develop or Commercialize miRNA
Compounds, miRNA Therapeutics, or miRNA Antagonists. A “Collaborator” will be
considered a “Sublicensee” for purposes of this Agreement.

 

(e)           Sublicense Income.  With respect to each Sublicense Income
Agreement, Regulus shall pay [***] of Sublicense Income received by Regulus to
Alnylam and [***] of Sublicense Income received by Regulus to Isis.  “Sublicense
Income” means all fees and other payments received by Regulus from a
Collaborator in connection with a Sublicense Income Agreement, but excluding (i)
debt, credit or lease financing (provided, however, that (x) any discount to
market will not be excluded from the definition of Sublicense Income and (y) in
the event that any portion of such debt, credit or lease is forgiven, such debt,
credit, or lease will be deemed Sublicense Income in the amount of such
forgiveness), (ii) the fair market value of any equity investments in Regulus,
(iii) the bona fide reimbursement of future research and development funding by
a third party (as specified in the Sublicense Income Agreement) at direct cost,
(iv) the bona fide reimbursement of future out-of-pocket costs of patent filing,
prosecution and maintenance, and patent defense, and (v) royalties for which
compensation is paid to Alnylam and Isis pursuant to Section 5.2(d).  For
purposes of clarity, payments for specific events associated with sales such as
net sales-based milestones or unit-based milestones will not be excluded from
Sublicense Income.  Notwithstanding the foregoing, the $[***] [***] payments to
Regulus from [***] pursuant to [***] research collaboration will not be
considered Sublicense Income.

 

(f)            Full Consideration.  Regulus agrees that the royalties described
in Sections 5.2(c) and 5.2(d) and the Sublicense Income provisions contained in
Section 5.2(e) are payable to each Licensor, regardless of whether a particular
Royalty-Bearing Product is covered by such Licensor’s Licensed IP.  Each Party
agrees and acknowledges that such royalty structure (i) is freely entered into
by such Party, (ii) is a fair reflection of the value received by Regulus from
the licenses granted by the Licensors, and (iii) is a reasonable allocation of
the value received by Regulus from each Licensor, due to the difficulty of
determining the extent to which Licensor’s Licensed IP covers or has enabled
each Royalty-Bearing Product.”

 

3.             BUY OUT

 

3.1           Buy-Out.  Any and all references in the Amended License Agreement
to the term “Buy-Out” are null and void.

 

--------------------------------------------------------------------------------


 

4.             MISCELLANEOUS

 

4.1           Other Terms.  All other terms and conditions of the Amended
License Agreement shall remain in full force and effect.  The Amendment Number
One to the Amended and Restated License and Collaboration Agreement entered into
among Regulus and the Licensors on June 7, 2010 is superseded and replaced by
this Amendment and is deemed void ab initio.

 

4.2           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be deemed an original, and all of which
together will constitute one and the same instrument.

 

[Remainder of Page Intentionally Left Blank]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereby execute this Amendment Number One to the
Amended and Restated License and Collaboration Agreement as of the date first
written above.

 

 

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

 

 

 

 

 

By:

/s/ Barry Greene

 

 

 

Name: Barry Greene

 

 

 

Title: President and Chief Operating Officer

 

 

 

 

 

 

 

 

ISIS PHARMACEUTICALS, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/ B. Lynne Parshall

 

 

 

Name: B. Lynne Parshall

 

 

 

Title: Chief Operating Officer and CFO

 

 

 

 

 

 

 

 

REGULUS THERAPEUTICS INC.

 

 

 

 

 

 

 

 

By:

/s/ Kleanthis G. Xanthopoulos

 

 

 

Name: Kleanthis G. Xanthopoulos, Ph.D.

 

 

 

Title: President and Chief Executive Officer

 

--------------------------------------------------------------------------------

 